UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22240 Partners Group Private Equity (Institutional), LLC (Exact name of registrant as specified in charter) c/o Partners Group (USA) Inc. 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Address of principal executive offices) (Zip code) Robert Collins 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 908-2600 Date of fiscal year end: March 31 Date of reporting period: September 30, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO STOCKHOLDERS. The Report to Shareholders is attached herewith. PARTNERS GROUP PRIVATE EQUITY (INSTITUTIONAL), LLC (a Delaware Limited Liability Company) Semi-Annual Report For the Six Months Ended September 30, 2014 (Unaudited) (Including the Consolidated Financial Statements of Partners Group Private Equity (Master Fund), LLC) Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Table of Contents For the Six Months Ended September 30, 2014 (Unaudited) Statement of Assets, Liabilities and Members' Equity 1 Statement of Operations 2 Statements of Changes in Members' Equity 3 Statement of Cash Flows 4 Financial Highlights 5 Notes to Financial Statements 6-9 Other Information 10 Consolidated Financial Statements of Partners Group Private Equity (Master Fund), LLC Appendix I Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Statement of Assets, Liabilities and Members’ Equity –September 30, 2014 (Unaudited) Assets Investment in Partners Group Private Equity (Master Fund), LLC, at fair value (cost $82,688,196) $ Receivable for interests repurchased by Partners Group Private Equity (Master Fund), LLC Interest receivable 6 Total Assets $ Liabilities Repurchase amounts payable $ Accounting and administration fees payable Professional fees payable Custodian fees payable Registration fees payable 50 Other expenses payable Total Liabilities $ Members' Equity $ Members' Equity consists of: Members' Equity Paid-in $ Accumulated net investment income Accumulated net realized gain on investments, forward foreign currency contracts and foreign currency translation Accumulated net unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Accumulated Adviser's Incentive Allocation ) Total Members' Equity $ Number of Outstanding Units Net Asset Value per Unit $ The accompanying notes are an integral part of these Financial Statements. 1 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Statement of Operations – For the Six Months Ended September 30, 2014 (Unaudited) Fund Investment Income $ 36 Fund Operating Expenses Accounting and administration fees Professional fees Registration fees Custodian fees Other expenses Total Operating Expenses Investment Income Allocated from Partners Group Private Equity (Master Fund), LLC Investment Income Expenses ) Total Investment Income Allocated from Partners Group Private Equity (Master Fund), LLC Net Investment Income Net Realized Gain and Change in Unrealized Appreciation on Investments, Forward Foreign Currency Contracts and Foreign Currency Allocated from Partners Group Private Equity (Master Fund), LLC Net realized gain from investments and forward foreign currency contracts Net realized gain distributions from primary and secondary investments Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Net Realized Gain and Change in Unrealized Appreciation on Investments, Forward Foreign Currency Contracts and Foreign Currency Allocated from Partners Group Private Equity (Master Fund), LLC Adviser's Incentive Allocation Allocated from Partners Group Private Equity (Master Fund), LLC ) Net Increase in Members' Equity from Operations $ The accompanying notes are an integral part of these Financial Statements. 2 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Statements of Changes in Members’ Equity – For the Periods Ended March 31, 2014 and September 30, 2014 (Unaudited) Members’ Equity Members' Equity at March 31, 2013 $ Capital contributions Capital tenders ) Net investment income Net realized gain from investments and forward foreign currency contracts Net realized gain on foreign currency translation Net realized gain distributions from primary and secondary investments Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Adviser's Incentive Allocation ) Members' Equity at March 31, 2014 $ Capital contributions Capital tenders ) Early repurchase fees Net investment income Net realized gain from investments and forward foreign currency contracts Net realized gain distributions from primary and secondary investments Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Adviser's Incentive Allocation ) Members' Equity at September 30, 2014 $ Units outstanding at March 31, 2013 Units sold Units repurchased ) Units outstanding at March 31, 2014 Units sold Units repurchased ) Units outstanding at September 30, 2014 The accompanying notes are an integral part of these Financial Statements. 3 Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Statement of Cash Flows – For the Six Months Ended September 30, 2014 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Increase in Members' Equity from Operations $ Adjustments to reconcile Net Increase in Members' Equity from Operations to net cash used in operating activities: Purchases of interests in Partners Group Private Equity (Master Fund), LLC ) Net investment income allocated from Partners Group Private Equity (Master Fund), LLC ) Net realized gain from investments and forward foreign currency contracts allocated from Partners Group Private Equity (Master Fund), LLC ) Net realized gain distributions from primary and secondary investments allocated from Partners Group Private Equity (Master Fund), LLC ) Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation allocated from Partners Group Private Equity (Master Fund), LLC ) Adviser's Incentive Allocation allocated from Partners Group Private Equity (Master Fund), LLC Decrease in receivable for interests repurchased by Partners Group Private Equity (Master Fund), LLC Decrease in interest receivable 9 Decrease in accounting and administration fees payable ) Increase in professional fees payable Decrease in custodian fees payable ) Decrease in registration fees payable ) Decrease in other expenses payable ) Net Cash Used in Operating Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Members' capital contributions Members' capital tenders ) Net Cash Provided by Financing Activities Net change in cash and cash equivalents (3
